Citation Nr: 0533633	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 15, 1989 
for a 70 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to November 
1968.  

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana, which denied 
entitlement to an effective dates prior to February 15, 1989 
for a compensable rating for PTSD, prior to September 7, 1999 
for entitlement to service connection for bilateral inguinal 
hernias and prior to April 5, 2001 for a compensable rating 
for bilateral inguinal hernias.  In that decision, the RO 
also determined that no revision was warranted in the rating 
decision, which established entitlement to service connection 
for a nervous disorder prior to 1989.  In an April 2003 
rating decision, the RO granted entitlement to an earlier 
effective date of September 7, 1999 for an initial 20 percent 
rating for bilateral inguinal hernias.
 
In an April 2003 VA Form 9, the appellant requested a Central 
Office (CO) Board hearing.  He failed to appear for a CO 
hearing scheduled in January 2004.  As the appellant has not 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. 
§ 20.704(d) (2005).

In a February 2004 decision, the Board affirmed the RO's 
denial of entitlement to earlier effective dates for PTSD and 
bilateral inguinal hernias.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2005, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Remand (Joint 
Motion).  In an April 2005 Order, the Court granted the 
motion, vacated the portion of the Board's February 2004 
decision that denied entitlement to an effective date earlier 
than February 15, 1989 for a 70 percent rating for PTSD, and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  The remaining portion of the Board's 
decision was left intact.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In written correspondence received at the Board on October 
27, 2005, the appellant noted a private attorney would be 
representing him regarding all matters related to the issue 
on appeal.  Accordingly, the change in representation is 
indicated on the title page.  See 38 C.F.R. § 20.603 (2005).

As noted in the Board's February 2004 decision, in his VA 
Form 9, the veteran appears to claim clear and unmistakable 
error (CUE) in reference to a VA decision not awarding a 
total disability rating based upon individual unemployability 
(TDIU) back to 1971.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  On November 5, 1987, the RO received a VA Form 1-9 from 
the veteran, which liberally read is construed as a claim for 
service connection for PTSD.

2.  In a decision dated January 5, 1989, the Board denied 
entitlement to an increased rating in excess of 30 percent 
for anxiety reaction and to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  On February 15, 1989, the RO received the veteran's claim 
for a higher rating for his service-connected anxiety 
reaction.   

4.  In an October 1990 rating decision, the RO reconsidered 
an October 1989 denial and granted service connection for 
PTSD, assigning a 70 percent disability rating from February 
15, 1989; the 70 percent rating encompassed his previously 
rated anxiety reaction under a single diagnostic code.

5.  It was not until March 13 and 22, 1990 VA psychological 
and psychiatric evaluation reports, the veteran was given a 
clear diagnosis of PTSD with associated major depression 
linked to his Vietnam experiences and the evidence showed 
that a 70 percent rating was warranted.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
February 15, 1989 for a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
the assignment of an initial disability rating due to the 
grant of the service connection as the effective date can be 
no earlier than the date of receipt of the claim or the date 
of entitlement, whichever is later.  As discussed more fully 
below, the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2005).  Even assuming that 
the veteran's service connection claim for PTSD is treated as 
a claim for an increased rating for the veteran's previously 
service-connected anxiety reaction, a higher rating for that 
disorder could not be assigned prior to January 5, 1989, the 
date of a final Board decision.  This presupposes that the 
veteran's psychiatric disability warranted a higher rating as 
of that date; otherwise the date of entitlement would be the 
date that the medical evidence showed that the veteran 
warranted a 70 percent rating.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  Service medical and personnel 
records, private physician statements and treatment records, 
Social Security Administration (SSA) records, VA treatment 
records, VA examination reports, and lay statements have been 
associated with the record.  In a September 2002 VA Form 21-
4138, the veteran indicated that he was unaware of any source 
of evidence relevant to his claim other than that which VA 
had stated that they would attempt to obtain or had already 
been identified.  Subsequently, the veteran indicated in a 
May 2005 statement that he did not have anything else to 
submit.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  VA primarily satisfied its duty to notify by means of 
September 2002 letter from the AOJ to the veteran that was 
issued prior to the RO's initial adjudication.  But that VCAA 
letter failed to notify the appellant of the evidence 
required to substantiate his claim for an earlier effective 
date.  However, the April 2003 statement of the case (SOC) 
specifically explained to the appellant what the evidence 
must show in order to establish an earlier effective date for 
service connection for PTSD and/or an increased rating for a 
service-connected psychiatric disorder.  The appellant was 
not prejudiced by not receiving the VCAA notification prior 
to the initial AOJ decision, as he had about four months to 
respond to the SOC prior to the initial certification of his 
appeal to the Board.  It is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  Moreover, he cancelled his appearance 
at a Board hearing scheduled in January 2004.  After remand 
from the Court, a May 2005 Board letter gave the veteran the 
opportunity to submit additional argument and/or evidence in 
support of his appeal.  In a response received the same 
month, the veteran indicated that he had no more evidence to 
submit.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  Thus, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 123-29 (2005).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Id. (holding timing-of-notice 
error not prejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  



I.  Pertinent Criteria

A.  Service Connection

As extant at the time of the 1989 and 1990 rating decisions, 
in order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1989, 1990).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (1980).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
19.117, 19.118, 19.119, 19.123 (1989, 1990); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2002, 2005).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.192 
(1989, 1990); 38 C.F.R. §§ 3.104, 20.1103 (2002, 2005).  A 
Board decision is final upon issuance.  38 C.F.R. § 20.1100 
(1989, 2005).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1989, 1990, 2002, 2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (1989, 1990, 2002, 2005).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (1989, 
1990, 2002, 2005).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

C.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2005).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2005).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2005).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2005).  

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97.

The addition of PTSD as a diagnostic entity in VA's Rating 
Schedule was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2005).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2005).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2005).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o).

II.  Analysis

The Joint Motion indicated that the Board's analysis of the 
effective date issue was incomplete, as the Board did not 
discuss whether a VA Form 21-4138 dated January 29, 1987 
could be construed as a claim for service connection for 
PTSD; that neither a July 1987 rating decision nor an October 
1987 SOC addressed evidence of PTSD; that in the veteran's 
notice of disagreement (NOD) with the July 1987 rating 
decision, he stated that it is the policy of the VA to handle 
cases affected by changes in medical findings, referring to 
an April 1987 examination, where the examiner diagnosed the 
veteran with PTSD; that the veteran's November 1987 VA Form 
9, substantive appeal, also mentioned PTSD; and that the 
Board's January 1989 decision limited its jurisdiction and 
discussion to the issues listed on the title page and that 
the only issue dealing with a psychiatric disorder was one 
for an increase rating for anxiety reaction (PTSD was neither 
listed nor discussed in the Board's analysis).  The Joint 
Motion explained that the holdings in Myers v. Derwinski, 1 
Vet. App. 127, 129-30 (1991), and EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), stand for the proposition that the 
Board must review all issues which are reasonably raised for 
a liberal reading of a claimant's statements and that VA's 
statutory duty to assist extends this liberal reading to 
include issues raised in all documents or oral testimony.  
Thus, the Joint Motion maintains that the Board should have 
addressed whether the January 1987 VA Form 21-4138 or any 
other document in the claims file could constitute a claim 
for service connection for PTSD when read liberally, given 
the diagnosis of PTSD in April 1987 and the veteran's 
emphasis on the fact that the diagnosis may have changed.  In 
particular, the Joint Motion pointed to 38 C.F.R. § 4.128 
(1987), noting that when encountering a change of diagnosis, 
rating boards will exercise caution in the determination as 
to whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected psychiatric disorder.

The veteran contends that he is entitled to an earlier 
effective date from 1987 for a 70 percent rating for PTSD.  

In light of the arguments raised in the Joint Motion, the 
Board's discussion will treat the veteran's claim as first 
one for an earlier effective date for service connection for 
PTSD and then as one for an earlier effective date for a 
rating in excess of 30 percent for a service-connected 
psychiatric disorder (formerly characterized as anxiety 
reaction).  In either situation, the appeal as to the 
effective date assignable rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the veteran filed his claim, either 
formal or informal.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that his entitlement arose.  

Service Connection

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

At an April 1987 VA psychiatric examination, the examiner had 
no old charts available.  Based on the veteran's self-
reported history, the examiner diagnosed the veteran with 
PTSD, with nightmares, intrusive thoughts, inability to get 
along with others, sleeping problems and social withdrawal.  
The illness was moderate in severity, which would warrant a 
30 percent rating.  Even so, the service medical and 
personnel records existing at that time, showed that the 
veteran served less than one month in Vietnam and although 
his MOS was as a rifleman, there was no indication that he 
served in combat.  The veteran's DD Form 214 noted that the 
veteran had 7 months and 26 days of foreign service.  Based 
on the veteran's own statements and his service medical 
records, about 6 months and 26 days of that time was spent 
hospitalized in either Japan or Okinawa due to what was later 
diagnosed, in an October 1968 Medical Board Report, as 
psychophysiological gastrointestinal reaction superimposed on 
a personality disorder.  A July 1969 rating decision awarded 
service connection for psychophysiological GI reaction 
superimposed on personality pattern disturbance, inadequate 
personality, and assigned a 10 percent rating effective from 
November 28, 1968.

During a September 1987 VA hospitalization, the veteran was 
treated primarily for depression.  A physical examination was 
mostly normal except for a deformity of the right middle 
finger and a scar on the left upper arm.  Discharge diagnoses 
included, depressive illness, rule out major depression; PTSD 
was not even mentioned as a possible diagnosis.  

A July 19, 1988 evaluation done for SSA disability purposes 
reflects an impression of long-standing psychiatric problems 
and multiple complaints but a normal physical examination.  
There was no obvious depression or nervousness noted.  No 
diagnosis of PTSD was given.  But, in another, separate July 
19, 1988 SSA psychiatric evaluation report, the SSA 
examiner's impression was one of chronic paranoid 
schizophrenia, noting that the veteran seemed to have moved 
beyond the diagnosis of borderline personality and become a 
full-fledged schizophrenic.  He added that the veteran would 
also carry a diagnosis of chronic continuous alcohol abuse on 
Axis I.  On Axis II, the veteran would carry a diagnosis of 
mixed character disorder with schizoid and paranoid traits.

In a July 31, 1985 statement and a December 1988 medical 
evaluation questionnaire prepared by the veteran's treating 
general practitioner, R. T. R., M.D., stated that he had been 
treating the veteran since October 1982 and that the veteran 
had a history of anxiety neurosis.

In a January 1989 decision, the Board denied the veteran's 
claims seeking entitlement to a disability evaluation in 
excess of 30 percent rating for his service-connected anxiety 
reaction and to a TDIU.

On February 15, 1989, the RO received the veteran's claim for 
a higher rating for his service-connected anxiety reaction.  
In May 1989, the veteran submitted a VA Form 21-4138, asking 
to reopen his claim denied by the Board in January 1989 and 
claiming the PTSD was incurred or aggravated during active 
service.  

In July 1989, the veteran submitted his stressor statement 
for service connection for PTSD.  

An August 1989 VA Agent Orange examination report was 
incomplete as the veteran failed to report for a psychiatric 
admission for a period of observation to evaluate his mental 
status.

The RO denied entitlement to service connection for PTSD, in 
an October 1989 rating decision, and properly notified the 
veteran by letter dated November 17, 1989 of denial at his 
address of record.  The RO provided the veteran with 
contemporaneous notice of his appellate rights.  The October 
1989 rating decision was based on the fact that there was no 
clear diagnosis of PTSD.  That decision was consistent with 
and supported by the existing record and legal authority.  

March 1990 VA psychological and psychiatric evaluation 
reports contain a diagnosis of PTSD with associated major 
depression linked to his Vietnam experiences.

In an October 1990 rating decision, based on new and material 
evidence in the form of a clear diagnosis of PTSD and 
conceded occurrence of in-service stressors, the RO granted 
service connection for PTSD as part and parcel of his 
service-connected anxiety reaction (formerly diagnosed as 
psychophysicological GI reaction).  The RO increased the 
veteran's 30 percent disability rating to 70 percent, rating 
both disorders under one diagnostic code effective February 
15, 1989, the date of receipt of the reopened claim for an 
increased rating.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

The currently assigned effective date, February 15, 1989, was 
assigned based on the RO's receipt of the veteran's increased 
rating claim on that date and March 1990 VA medical opinions 
that the veteran had PTSD and associated chronic depression 
from his Vietnam experiences.  The facts establish the 
absence of any PTSD claim prior to the November 1987 receipt 
of the veteran's VA Form 1-9, even though the 1987 VA 
examiner diagnosed the veteran with PTSD based on his self-
reported history.  The Board notes that a mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  It was not until March 1990 
that there was competent medical evidence showing a clear 
diagnosis of PTSD based on his Vietnam service.  The salient 
point to be made is that the veteran's November 5, 1987 claim 
for service connection for PTSD, however, was a new claim, 
separate and distinct from his earlier claims for service 
connection for a nervous condition or for an increased rating 
for his service-connected nervous disorder, and thus was not 
a claim subject to the submission of new and material 
evidence nor could the veteran avail himself of the 
provisions of 38 C.F.R. § 3.157 (permitting a VA examination 
report to be construed as an informal claim) until the RO's 
October 1989 denial.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  We acknowledge the Joint Motion's contention 
that a January 1987 VA Form 21-4138 could be considered as a 
formal/informal claim for service connection for PTSD.  But 
find it unpersuasive for the following reasons.  First, 
because, even giving a liberal reading of the following 
passage, it would be highly unlikely that the RO would 
consider it a claim for service connection for PTSD:

      (For claim to be reopen)
I feel the evidence of record will 
clearly show the disability of Stomach 
Cond; Headaches; Nervous Cond; too many 
White Corpuscles; Prostatitis; Urethrite, 
due to Neisseria Gonnrrhes Species.  
Lower Back Cond; was incurred in service, 
and that service-connection for these 
conditions is in order.  Based on the 
additional evidence that this claim be 
evaluated for increased Service-Connected 
disability compensation benefits be 
awarded.

This is because: in a May 1979 response to 1978 statements 
from the veteran asking to reopen various claims for service 
connection to include one for a nervous condition, the RO had 
explained to the appellant that his gastrointestinal reaction 
was already service connected and was included in a grant of 
service connection for his nervous condition; the January 
1987 statement did not use any words that could be 
interpreted as a claim for a separate diagnosis of PTSD; the 
veteran had never been diagnosed with PTSD prior to the April 
1987 VA examination as all private and VA medical records, 
SSA evaluations, and his treating general practitioner 
statements had both before and after April 1987 until 
December 1988 had never even eluded to a diagnosis of PTSD; 
at the April 1987 VA examination, there is no indication that 
the veteran was going to seek service connection for PTSD; 
and the veteran's August 1987 NOD did not use any words that 
could be interpreted as a claim for a separate diagnosis of 
PTSD.  The very first time the veteran actually mentions a 
psychiatric condition even close to PTSD was an October 1987 
VA Form 1-9 received on November 5, 1987, where he indicated 
that he had a nerve condition of post-traumatic stress.  
Giving a very liberal reading to this statement, the Board 
construes it as the veteran's original claim for service 
connection for PTSD; thus, making the date of his service-
connection claim for PTSD as being November 5, 1987.  

The veteran's discharge from service was in November 1968.  
The first time a diagnosis of PTSD was ever mentioned was in 
April 1987.  Given the foregoing and the fact that the 
veteran did not file a claim for service connection for PTSD 
within one year after separation from service, the effective 
date is the date of receipt of the original claim, or the 
date that entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest date for 
which entitlement to service connection for PTSD could 
normally be granted is the date of receipt of the veteran's 
claim, which is November 5, 1987.  See 38 C.F.R. § 
3.400(b)(2).  

But, there needs to be a finding regarding on what date the 
medical evidence of record showed that his entitlement arose.  
Based on the above evidence and giving the benefit of a doubt 
to the veteran, the first clear diagnoses of PTSD were made 
by VA examiners on March 13 and 22, 1990.  The Board notes, 
however, that neither of these examiners reviewed the 
veteran's service medical records and based their opinions on 
the veteran's self-reported history of participation in 
combat in Vietnam, although service personnel records showing 
possible participation in counter-insurgency operations in 
the Republic of Vietnam in January 1968 just prior to 
hospitalization in Japan were not received until October 1999 
and an April 1993 VA examiner diagnosed the veteran with 
paranoid personality and generalized anxiety disorder, adding 
that, after a review of the claims file, there was not enough 
evidence to diagnose the veteran with either PTSD or as a 
paranoid schizophrenic.  Based on the above, and resolving 
the doubt in the veteran's favor, the date of entitlement 
could be no earlier than March 13, 1990.

Therefore, the veteran's claim for an earlier effective date 
prior to February 15, 1989, for service connection for PTSD 
must be denied.

The Board observes that the liberalizing law provisions do 
not apply in this case, since the law was liberalized in 
April 1980 prior to the denial of the veteran's first claim 
for service connection for PTSD in 1989.  Although changed in 
1993, it was not liberalized again until the late 1990s after 
grant of service connection for PTSD in October 1990.  Thus, 
the case is not governed by the criteria pertinent to 
effective dates based on the enactment of a liberalizing VA 
issue under 38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  

Increased Rating for a Service-connected Psychiatric 
Disability

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).

In a January 1989 decision, the Board denied the veteran's 
claims seeking entitlement to a disability evaluation in 
excess of 30 percent rating for his service-connected anxiety 
reaction and to a TDIU.  The Board acknowledges that this 
decision considered the April 1987 VA examination results, 
without commenting on the examiner's diagnosis of PTSD.  
Because the January 1989 Board decision denying the veteran's 
claim was final when issued, the date of a claim for an 
increased rating must necessarily be after January 5, 1989.  
On February 15, 1989, the RO received the veteran's claim for 
a higher rating for his service-connected anxiety reaction, 
which he amended by a May 1989 VA Form 21-4138 to include a 
claim for PTSD as part of his service-connected anxiety 
reaction disability, if liberally construed.  Thus, the 
earliest date for which entitlement to a rating in excess of 
30 percent for a service-connected psychiatric disability to 
include PTSD could normally be granted is the date of receipt 
of the veteran's claim, which is February 15, 1989.  See 38 
C.F.R. § 3.400(o).

But there needs to be a finding regarding on what date the 
medical evidence of record showed that his entitlement arose 
to a higher rating, 70 percent was warranted.  Based on the 
record, the next medical evidence of record is the March 1990 
VA examination reports, due to the veteran's failure to 
report for admission for hospitalization for observation and 
evaluation of his mental status.  In such instances, when the 
veteran fails to report for an examination in conjunction 
with an original claim, the claim shall be rated based on the 
evidence of record, and with an increased rating claim, the 
claim shall be denied.  38 C.F.R. § 3.655 (2005).  In 1989 
and 1990, both anxiety reaction and PTSD were rated under the 
criteria for psychoneurotic disorders.  Thus, consideration 
of differing medical diagnoses under 38 C.F.R. § 4.128 (1989, 
1990) would have no effect on the resultant rating.  
Moreover, under the anti-pyramiding provision of 38 C.F.R. § 
4.14 (1989, 1990, 2005), the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994).  Because the veteran's psychiatric 
condition was not characterized by virtual isolation in the 
community or gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, a 100 percent rating was not warranted.  
Finally, since the veteran's service-connected psychiatric 
disability alone did not demonstrably render him unable to 
obtain or retain employment, a 100 percent rating was not 
warranted either.  Consequently, it was not until March 1990, 
that the evidence in the record showed that the veteran's 
service-connected psychiatric disability (anxiety reaction 
and/or PTSD) warranted a 70 percent rating.  Thus, the date 
of entitlement was March 13, 1990.

The Board also is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms have always represented PTSD and 
date back to 1983.  As noted above, the veteran had not been 
diagnosed with PTSD by 1983 and it was not until several 
years later that he was diagnosed or filed a service-
connection claim for PTSD.  An October 1983 SSA decision held 
that the appellant was disabled due to severe paranoia, 
schizophrenia, borderline personality organization, and 
alcoholism, not PTSD or anxiety reaction.  A March 1994 
statement received from Dr. R. T. R., a general practitioner, 
was the first private physician statement indicating that the 
veteran was receiving treatment for PTSD.  The Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision 
exists which, upon application to the facts of this case, 
would result in assignment of an earlier effective date.  As 
a result, the claim for an effective date earlier than 
February 15, 1989 for a 70 percent rating for PTSD must be 
denied.


ORDER

An effective date prior to February 15, 1989 for a 70 percent 
rating for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


